Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s) 
	Claim(s) 1-4 and 7-8 were previously pending and were rejected in the previous office action. Claim(s) 1-2 and 7-8 were amended. Claim(s) 5-6 and 9-10 were cancelled. Claim(s) 3-4 were left as previously/originally presented.  Claim(s) 1-4 and 7-8 are currently pending and have been examined. 

Response to Arguments 
Claim Rejections - 35 USC § 112
	Applicant’s arguments and amendments, see page(s) 7-8 of Applicant’s Response, filed July, 06, 2021, with respect to the rejection under 35 U.S.C. 112(d) has been fully considered and are persuasive. The 35 U.S.C. 112(d) rejection has been withdrawn.

Claim Rejections - 35 USC § 101
	Applicant’s arguments, see page(s) 8-10 of Applicant’s Response, filed July, 06,
2021, with respect to ‘Alice,’ 35 USC § 101 rejection have been fully considered but they are not persuasive.	
	Applicant argues, on page(s) 8-9, that the amended Independent Claim(s) 1 and 7-8, do not fall within the revised Step 2A Prong Two framework since the claims are Intellectual Ventures I LLC v. Capital One Bank, the court provided that merely requiring the use of software to tailor information and provide it to the user on a generic computer amounted to mere instructions to apply an exception because it does not more than merely invoke computers as a tool to perform an existing process. Here in this case, the judicial exception is not integrated into a practical application when applicant provides traffic information to drivers in order to guide those drivers to a first or second road based on the traffic and pricing information because the system the additional limitations provide only a result-oriented solution and lacks details as to how the computer performs this method of guiding the drivers to the first or second roads at best the limitations are merely directed to the abstract idea of collecting traffic information, manipulating the data to then display traffic and pricing information for the drivers to then avoid traffic thus the limitations merely amount to instructions to apply the exception of invoking the information processing apparatus as a tool to perform an existing process of directing traffic. Also, like, Electric Power Group, LLC. V. Alstom S.A., the court found that selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis, and display at best was selecting a data source or type of data to be manipulated thus insignificant extra-solution activity. Here, applicant has provided that the system will collect change in traffic information, which, will the system use this information to determine a traffic jam and pricing information and then display this information to a driver, which, at best amounts to merely selecting by an administrator traffic information to be modified, by collecting traffic information on a road and analyzing if there has been TLI Communications, the court found that gathering and analyzing information using conventional techniques and displaying those results are not sufficient to show an improvement to technology. Here, applicant’s claims are no different than TLI Communications as the claims merely gather traffic information, which, the traffic information will be used to determine if there is a change in the volume of traffic and based on that determination displaying the changed traffic information to a driver thus applicant’s claims are merely gathering traffic information and analyzing that information, which, is then displaying the traffic jam information to a driver, which, is considered not sufficient to show an improvement. Also, see a commonplace business method being applied on a general purpose computer, Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Therefore, applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1-2, 4-5, and 7-8 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claim(s) 1 and 7-8 are objected to because of the following informalities: Independent Claim(s) 1 and 7-8 were amended to recite “…guiding the road user to the first road or the second road based the detected occurrence of the traffic jam and the calculation result…” Examiner respectfully, suggest changing the claim to recite “…guiding the road user to the first road or the second road based on the detected occurrence of the traffic jam and the calculation result….” Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-4 and 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 7-8, recites an entity that will receive traffic information, which, the entity will then determine the volume of traffic on each of the roads in order to determine a toll price for the tolling road in order to guide the user to the first or second road based on traffic. Independent Claim 1, as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: commercial or legal interactions (e.g., a company monitoring traffic information and then computing the flow of traffic for each of the roads to determine a Independent Claim(s) 1, recite(s) “obtaining first information collected over a first road managed by a first administrator,” “obtaining second information collected over a second road managed by the second administrator,” “notifying the first administrator of at least one of the first information and information detected on the basis of the first information,” “detecting occurrence of a traffic jam on the first road on the basis of the first information,” “notifying the detected occurrence of the traffic jam to a road user,” “computing, on the basis of the first information and the second information, at least one of a change in a traffic jam occurrence frequency of the first road before and after the notification, a change in a traffic jam situation of the first road before and after the notification, and a change in CO2 concentration of the first road before and after the notification,” “computing income of the second administrator obtained by the notification of the occurrence of the traffic jam to the road user on the basis of the calculation result, which is paid by the first administrator in return for the notification” “guide the road user to the first road or the second road based the detected occurrence of the traffic jam and the calculation result,” and “wherein the first road is a general road and the second road is a toll road,”  function(s)/step(s) are merely certain methods of organizing human activity: commercial or legal interactions (e.g., a company monitoring traffic information and then computing the flow of traffic for each of the roads to determine a toll price, which, encompasses commercial activity such as business activates) and/or managing personal behavior or relationships or interactions between people. And Independent Claim(s) 7-8 recites recite(s) “obtaining first information collected over a first road Independent Claim(s) 1 and 7-8, are merely methods of organizing human activity when the claims are similar to merely determining traffic information along a first and second road, which, the information will be used to Claim 1: information processing apparatus, memory, processor, and a first/second information collection apparatus; Claim 7: a computer, a fist/second information collection apparatus; and Claim 8 a non-transitory storage medium, a first/second information collection apparatus) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim(s) 1 and 7-8, recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “obtaining,” “obtaining,” “notifying,” “detecting,” “computing,” “guiding,” and “computing,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: information processing apparatus, memory, processor, and a first/second information collection apparatus; Claim 7: a computer, a fist/second information collection apparatus; and Claim 8 a non-transitory storage medium, a first/second information collection apparatus). Examiner, notes that the information processing apparatus, memory, processor, first/second information collection apparatus, computer, and non-transitory storage medium, , respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945- 46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946; and Intellectual Ventures I LLC v. Capital One Bank, the court held that a process of requiring the use of software to tailor information and provide it to the user on a generic computer is merely additional elements that amount to no more than “applying, the judicial exception. In this case, In this case, applicant has merely claimed the result of accomplishing the problem when the applicant has merely provided that road condition information can be obtained from a toll and general road, which, the traffic condition information will be used to determine a conversion rate for determining an income for Electric Power Group, LLC. V. Alstom S.A., the court found that selecting information in real-time, based on types of information and availability of information in a power-grid environment, for collection, analysis, and display at best was selecting a data source or type of data to be manipulated thus insignificant extra-solution activity. Here, applicant has provided that the system will collect change in traffic information, which, the system will use this information to determine a traffic jam and pricing information and then display this information to a driver, which, at best amounts to merely selecting by an administrator traffic information to be modified, by collecting traffic information on a road and analyzing if there has been a change in the traffic data, which, the system will then display the changed traffic information to a driver thus merely selecting a particular data source to be manipulated. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment and insignificant extra-solution activity. Examiner, further, notes that the additional element (i.e., information processing apparatus) was considered insignificant extra-solution activity, see above analysis. Here, the “information processing apparatus,” is well- understood, routine, and conventional. Similar to, Flook, the court found performing repetitive calculations is merely well-understood, routine, and conventional computer functions. Here, applicant has provided that the processor is able to perform a calculation based on the calculation results using an arithmetic processing apparatus, see applicant’s specification paragraph 0030. Also, similar to Symantec, the court found receiving or transmitting data over a network (e.g., using the Internet to gather data) are merely well-understood, routine, and conventional computer functions. Here, applicant has provided that the information processing apparatus is able to communicate over a network such as the internet, see applicant’s specification paragraph 0057. Thus even when viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 2-4: The various metrics of Claim(s) 2-4 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Claim(s) 1 and 7-8, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	The dependent claim(s) 2-4 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-4 and 7-8 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffee et al. (US 8,149,139) in view of “Dynamic Revenue Management of a Toll Road Project under Transportation Demand Uncertainty,” by Takeshi Nagae and Takashi Akamatsu, September 2006, (hereinafter Dynamic) and further in view of  Dawson et al. (US 2007/0278300) and further in view of Mandel et al. (US 2013/0191190) and further in view of "Roles of Transportation Management Centers in Incident Management on Managed Lanes," U.S. Department of Transportation Federal Highway Administration, December 2014, (hereinafter Roles).
	Regarding Claim 1, Coffee et al., teaches an information processing apparatus of a second administrator, the apparatus comprising: 
at least one memory configured to store one or more instructions. (Column 3, Lines 54-66)(Coffee et al. teaches a memory for storing various computer programs to be executed by the processor and for storing traffic information and/or other data)
at least one processor configured to execute the one or more instructions (Column 3, Lines 54-66)(Coffee et al. teaches a controller that contains a 
obtain first information collected by a first information collection apparatus installed over a first road managed by a first administrator. (Column 3, Lines 12-22); and (Fig. 1)(Coffee et al. teaches two road segments. The first road segment is a non-toll lane (i.e., first road), which, includes various sensors along the road segment. The sensors are able to determine traffic information. Examiner, further, notes that the sensors are positioned along the road segments. Examiner, also, notes that the information can be sent to toll system)  
obtain second information collected by a second information collection apparatus installed over a second road managed by the second administrator. (Column 3, Lines 12-22); and (Fig. 1)(Coffee et al. teaches two road segments. The second road segment is a toll lane (i.e., second road), which, includes various sensors along the toll lane. The sensors are able to determine the traffic information for that non-toll lane. Examiner, further, notes that the sensors are position along the road segments. Examiner, also, notes that the information can be sent to toll system)
notify the first administrator of at least one of the 
detect occurrence of a traffic jam on the first road on the basis of the first information. (Column 3, Lines 14-25) and (Column 4, Lines 23-28)(Coffee et al. teaches that the sensors can be used to determine the traffic speed and the traffic flow of the vehicles traveling on the toll and/or non-toll road. The system is then able to predict oncoming traffic problems based on the abnormal increase in the change of traffic flow and/or abnormal decrease in traffic speed (i.e., occurrence). Examiner, respectfully, notes that this information can be determined periodically) 

compute, on the basis of the first information and the second information, at least one of a change in a traffic jam occurrence frequency of the first road before and after the notification, a change in a traffic jam situation of the first road before and after the notification, and a change in CO2 concentration of the first road before and after the notification. (Column 3, Lines 35-39); (Column 4, Lines 59-64); (Column 6, Lines 58-65); (Column 7, Lines 9-15); and (Column 8, Lines 54-64)(Coffee et al. teaches that the system is able to compute  a traffic flow change  (i.e., conversion rate of at least one of,’ out of the above list as the above limitation is being interrupted to be in the ‘disjunctive,’ which, is based on applicant’s specification paragraph 0055) 
compute income of the second administrator obtained by the notification of the occurrence of the traffic jam to the road user on the basis of the calculation result, 

wherein the first road is a general road and the second road is a toll road. (Column 3, 12-19); and (Fig. 1)(Coffee et al. teaches two roads, which, one of the roads is a non-toll road (i.e., first road is a general road) and a toll road (i.e., second road is a toll road))
	With respect to the above limitations: while Coffee et al. teaches that multiple sensors will be provided on a toll lane and a non-toll lane in order to receive traffic information from both lanes. The system will then collect toll lane information periodically in order to then provide the information to a toll system, which, will be used to compute a traffic volume for the toll and non-toll road in order to calculate a toll road price.  To the extent that Coffee et al. doesn’t explicitly teach computing an income for a second administrator see Dynamic below. However, Coffee et al., doesn’t explicitly teach that the system will provide non-toll lane information to a tolling system, which, will be used to notify a user of the traffic jam and guide that user to either a first road or a second road based on the traffic jam and pricing results. Coffee et al., also, doesn’t explicitly teach that a first administrator will pay a second administrator.  
	But, Dynamic in the analogous art of revenue management of a toll road, teaches computes income of the second administrator. (Abstract); (Page 347), Model 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the tolling system that consist of sensors for monitoring traffic information on toll and non-toll roads and sending the information to a tolling system which is able to compute a traffic flow rate and compute a toll charge for tolling lane of Coffee et al., by incorporating the teachings of a toll manager being able to choose the toll level by choosing if the price of the toll should be increased and/or decreased based on the transportation demand for given amount of time, which, will increase or decrease the toll revenue of Dynamic, since the claimed invention is merely providing some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to provide a toll manager to yield instantaneous profits by choosing the higher toll rather than increase the transportation demand by 
	With respect to the above limitations: while Dynamic teaches a tolling manager that is able to determine the price for their toll lane based on traffic. However, Coffee et al. and Dynamic, doesn’t explicitly teach that the system will provide non-toll lane information to a tolling system, which, will be used to notify a user of the traffic jam and guide that user to either a first road or a second road based on the traffic jam and pricing results. Coffee et al., also, doesn’t explicitly teach that a first administrator will pay a second administrator. 
	But, Dawson et al. in the analogous art of determining toll and non-toll road pricing based on traffic conditions, teaches 
notify the detected occurrence of the traffic jam to a road user. (Paragraph(s) 0020 and 0026)(Dawson et al. teaches two road segments that include a toll and non-toll road. Dawson et al., further, teaches that the roads include detector devices that include display devices for displaying toll information to drivers of vehicles passing beneath the detector devices on the toll and non-toll roads, see paragraph 0020. Dawson et al., also, teaches that the system will display traffic alerts to the drivers on the display devices to alert if the drivers that the speed on the roads are slower than desirable and/or traffic is running at or exceeding the predetermined free-flow average (i.e., notify the road user of the traffic jam), see paragraph 0026. Examiner, respectfully, notes that Dawson et al. reads on applicants claims based on BRI and applicant’s specification 
guide the road user to the first road or the second road based the detected occurrence of the traffic jam and the calculation result. (Paragraph(s) 0024-0026)(Dawson et al. teaches a tolling system that can determine the average speed on the toll road (i.e., second road), which, will then either increase or decrease the pricing on the toll road based on the speed conditions on the toll road. Dawson et al., further, teaches if the toll road segment is less than the predetermined free-flow setting then the toll will be increased and posted on the display devices visible to the drivers so that the drivers can view that the average speed is slower than desirable on the toll road so that the drivers are then deterred from using the toll road (i.e., guide road user to the first road based on the traffic jam and the calculation result)) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the tolling system that consist of sensors for monitoring traffic information on toll and non-toll roads and sending the information to a tolling system which is used to compute pricing information for a toll road of Coffee et al. and determining a tolling price based on traffic of Dynamic, by incorporating the teachings of detecting a traffic issue along a non-toll and toll road, 
	With respect to the above limitations: while Dawson et al. teaches informing drivers of traffic issues that occur along a toll and non-toll road. However, Coffee et al., Dynamic, and Dawson et al., do not explicitly teach that the system will provide non-toll lane information to a tolling system. Coffee et al., Dynamic, and Dawson et al., do not explicitly that a first administrator will pay a second administrator
	But, Mandel et al. in the analogous art of monitoring traffic conditions on HOT/HOV and non-HOT/HOV lanes, teaches a notification unit that notifies the first administrator of at least one of the first information and information detected on the basis of the first information. (Paragraph(s) 0022-0023)(Mandel et al. teaches a toll lane that consist of HOV and/or HOT and a non-toll HOV/HOT lane. The system can then utilize a sensor and/or an image capturing device to measure the traffic speed and traffic flow of the non-HOT/HOV lane (i.e., first information). Mandel et al., further, teaches that the information can be provided to the traffic lane management unit (i.e., first administrator))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the tolling system that consist of 
	With respect to the above limitations: while Mandel et al. teaches a toll lane that consist of an HOV and non-toll lanes, which, the system can measure traffic information and provide that information to a management unit. However, Coffee et al., Dynamic, and Dawson et al., and Mandel et al., do not explicitly teach a first administrator will pay a second administrator.
	But, Roles, which is paid by the first administrator in return for the notification. (Page 40 “I-495 Express Lanes (Fairfax County, VA)”, Page 43 “Traffic Incident Management…TMCs are usually operational…”, 45 “I-495 Express Lanes (Fairfax County, VA), Page 52 “notify travelers of the incident site…”, Page 80 “Capital Beltway Express operates its own…”, Page 81 “Regardless of the incident location…”, Page 82 “Both CBE and VDOT provide each other access to the streaming videos and ITS data…,” and Page 83 “Diversions can be performed…VDOT’s ability to suspend tolling…”)(Roles teaches a managed lane (i.e., second administrator, second road) and 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the tolling system that consist of sensors for monitoring traffic information on toll and non-toll roads and sending the information to a tolling system of Coffee et al., determining a tolling price based on traffic of Dynamic, determining traffic information along a toll and non-toll road for determining pricing information of Dawson et al., and monitoring sensors the non-

	Regarding Claim 2, Coffee et al./Dynamic/Dawson et al./Mandel et al./Roles, teaches all the limitations as applied to Claim 1 and 
A detection unit that detects occurrence of a predetermined event on the first road on the basis of the first information. (Column 3, Lines 14-25) and (Column 4, Lines 23-28)(Coffee et al. teaches that the sensors can be used to determine the traffic speed and the traffic flow of the vehicles traveling on the toll and/or non-toll road. The system is then able to predict oncoming traffic problems based on the abnormal increase in the change of traffic flow and/or abnormal decrease in traffic speed (i.e., occurrence). Examiner, respectfully, notes that this information can be determined periodically)
A computation unit that computes, on the basis of the first information and the second information, at least one of a conversion rate of a traffic volume from the first road to the second road in a case where the occurrence of the predetermined event is notified to a notification target and a change in the conversion rate before and after the notification.  (Column 7, Lines 9-15); and (Column 8, Lines 54-64)(Coffee et al. teaches that the system is able to compute  a traffic flow change  (i.e., conversion rate of traffic volume) and speed change factor. Coffee et al., further, teaches that the traffic flow change is the rate of vehicles that pass over a given point or section of a lane during a given interval of time (i.e., traffic volume), see Column 4, Lines 59-64. Coffee et al., also, teaches that the traffic flow change factor tasks into account the traffic flow change for both the toll lane and the non-toll lanes (i.e., basis of the first information and the second information). The system will also take into account the current and the previous traffic flow. Examiner, further, notes that the system will display the toll lane price on a display located near the access points of the toll road (i.e., notification target), which, the pricing will adjust in order to control both traffic seed and flow on the roads, see Column 2, Lines 61-66 and Column 9, Lines 1-5. Examiner, respectfully, notes that the system merely needs to compute ‘at least one of,’ out of the above list as the above limitation is being interrupted to be in the ‘disjunctive,’ which, is based on applicant’s specification paragraph 0055) 

	Regarding Claim 3, Coffee et al./Dynamic/Dawson et al./Mandel et al./Roles, teaches all the limitations as applied to Claim 2 and wherein the computation unit computes income of the second administrator obtained by the notification on the basis of the conversion rate.  (Column 4, Lines 59-64); and (Column 5, Lines 1-5 and 49-62)(Coffee et al. Coffee et al. teaches a toll charge (i.e., income of the second administrator) for vehicles traveling on a toll lane can be determined based on the change in traffic flow and speed change factor. Coffee et al., further, teaches that a pricing algorithm for calculating a toll charge for vehicles traveling on a toll lane (i.e., income of the second administrator). The system is able to compute a traffic flow change (i.e., conversion rate of traffic volume) and speed change factor. Coffee et al., further, teaches that the traffic flow change is the rate of vehicles that pass over a given point or section of a lane during a given interval of time (i.e., traffic volume), see Column 4, Lines 59-64. Coffee et al., also, teaches that the traffic flow change factor tasks into account the traffic flow change for both the toll lane and the non-toll lanes (i.e., basis of the first information and the second information). Coffee et al., further, teaches that the price for using the toll lane will be adjusted based on the amount of vehicles that travel on a toll lane (i.e., income of the second administrator based on the conversion rate). Examiner, respectfully, notes that the system will display the toll lane price on a display located near the access points of the toll road (i.e., notification target), which, the pricing will adjust in order to control both traffic seed and flow on the toll roads, see Column 2, Lines 61-66 and Column 9, Lines 1-5)
	With respect to the above limitations: while Coffee et al. teaches that a system is able to determine the toll charge for a toll road based on the amount of traffic flow 
	But, Dynamic in the analogous art of revenue management of a toll road, teaches computes income of the second administrator. (Abstract); (Page 347, Model section); (Dynamic teaches that a toll manager is able to choose the toll level from various values. The Toll manager is able to set the price for a vehicle to travel on a toll road. The toll manager is able to choose the toll level such that if the transportation demand increases and/or decrease then the current travel cost along the toll road can either increase and/or decrease based on a period of time, which, in turn will either increase or decrease the toll revenue (i.e., income of the second administrator). Examiner, respectfully, notes that the system is able to take into account the transportation demand and other value functions to determine the toll cash flow revenue, which, will either lower, raise, or have the toll price stay the same depending on the transportation demand, see Fig. 1 and 2, and Page 353-354)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the tolling system that consist of sensors for monitoring traffic information on toll and non-toll roads and sending the information to a tolling system of Coffee et al. and monitoring sensors the non-HOT/HOV lanes and sending the traffic information to a traffic lane management unit of Mandel et al., by incorporating the teachings of a toll manager being able to choose the toll level by choosing if the price of the toll should be increased and/or decreased based 
	
	Regarding Claim 4, Coffee et al./Dynamic/Dawson et al./Mandel et al./Roles, teaches all the limitations as applied to Claim 2 and a determination unit that determines a toll of the second road on the basis of the first information and the second information. (Column 4, Lines 59-64); and (Column 5, Lines 1-5 and 49-62)(Coffee et al. teaches that a pricing algorithm for calculating a toll charge for vehicles traveling on a toll lane (i.e., the second road). The system is able to compute a traffic flow change (i.e., conversion rate of traffic volume) and speed change factor. Coffee et al., further, teaches that the traffic flow change is the rate of vehicles that pass over a given point or section of a lane during a given interval of time (i.e., traffic volume), see Column 4, Lines 59-64. Coffee et al., also, teaches that the traffic flow change factor tasks into account the traffic flow change for both the toll lane and the non-toll lanes (i.e., basis of the first information and the second information). Coffee et al., further, teaches that the price for using the toll lane will be adjusted based on the amount of vehicles that travel on a toll lane (i.e., income of the second administrator based on the conversion rate). Examiner, respectfully, notes that the system will display the toll lane price on a display 
 	
	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffee et al. (US 8,149,139) in view of “Dynamic Revenue Management of a Toll Road Project under Transportation Demand Uncertainty,” by Takeshi Nagae and Takashi Akamatsu, September 2006, (hereinafter Dynamic) and further in view of  Dawson et al. (US 2007/0278300) and further in view of Mandel et al. (US 2013/0191190).
	Regarding Claim 7, Coffee et al./Dynamic/Dawson et al./Mandel et al., teaches an information processing method executed by a computer of a second administrator, the method comprising: 
obtaining first information collected by a first information collection apparatus installed over a first road managed by a first administrator. (See, relevant rejection of Claim 1(b)(a))
obtaining second information collected by a second information collection apparatus installed over a second road managed by the second administrator. (See, relevant rejection of Claim 1(b)(b))
notifying the first administrator of at least one of the first information and information detected on the basis of the first information. (See, relevant rejection of Claim 1(b)(c))
detecting occurrence of a traffic jam on the first road on the basis of the first information. (See, relevant rejection of Claim 1(b)(d)
notifying the detected occurrence of the traffic jam to a road user. (See, relevant rejection of Claim 1(b)(e))
computing, on the basis of the first information and the second information, at least one of a conversion rate of a traffic volume from the first road to the second road in a case where the occurrence of the traffic jam is notified to the road user, a change in the conversion rate before and after the notification, a change in a traffic jam occurrence frequency before and after the notification, a change in a traffic jam situation before and after the notification, and change in CO2 concentration before and after the notification. (See, relevant rejection of Claim 1(b)(f))
computing income of the second administrator obtained by the notification of the occurrence of the traffic jam to the road user on the basis of the calculation result. (See, relevant rejection of Claim 1(b)(g))
guiding the road user to the first road or the second road based the detected occurrence of the traffic jam and the calculation result. (See, relevant rejection of Claim 1(b)(h))
wherein the first road is a general road, and the second road is a toll road. (See, relevant rejection of Claim 1(b)(i)) 

	Regarding Claim 8
obtain first information collected by a first information collection apparatus installed over a first road managed by a first administrator. (See, relevant rejection of Claim 1(b)(a))
obtain second information collected by a second information collection apparatus installed over a second road managed by the second administrator. (See, relevant rejection of Claim 1(b)(b))
notify the first administrator of at least one of the first information and information detected on the basis of the first information. (See, relevant rejection of Claim 1(b)(c))
detect occurrence of a traffic jam on the first road on the basis of the first information. (See, relevant rejection of Claim 1(b)(d))
notify the detected occurrence of the traffic jam to a road user. (See, relevant rejection of Claim 1(b)(e))
compute, on the basis of the first information and the second information, at least one of a conversion rate of a traffic volume from the first road to the second road in a case where the occurrence of the traffic jam is notified to the road user, a change in the conversion rate before and after the notification, a change in a traffic jam occurrence frequency before and after the notification, a change in a traffic jam situation before and after the notification, and change in CO2 concentration before and after the notification. (See, relevant rejection of Claim 1(b)(f)
compute income of the second administrator obtained by the notification of the occurrence of the traffic jam to the road user on the basis of the calculation result. (See, relevant rejection of Claim 1(b)(g))
guide the road user to the first road or the second road based the detected occurrence of the traffic jam and the calculation result. (See, relevant rejection of Claim 1(b)(h))
wherein the first road is a general road, and the second road is a toll road. (See, relevant rejection of Claim 1(b)(i)) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Buonomo (US 2016/0080923). Buonomo teaches subsidizing a portion of a toll free phone call to a provider, which, the remainder is charged to the end user.
Lorenzen (US 2015/0279122). Lorenzen teaches  detecting air pollution and traffic jams  via vehicles on a general and toll road. The system will increase the toll fees, which, a toll operator or provider will be able to either pay a positive or negative fee to a user and then cars will be routed based on the congestion-free routes.
“Are Toll Roads Subsidized or Self-Supporting?” by Robert Poole, Reason Foundation, June 1, 2010, (hereinafter Toll). Toll teaches that toll roads can include public-private partnerships, which, the financing for 
“Public-Private Partnership Toll Concessions Model Contract Guide,” U.S. Department of Transportation, December 2016, (Concessions). Concessions teaches that department of transportation can reserve the right to suspend tolling for emergency situations. The department can order a suspension of tolls on a toll Developer’s Project to deal with the incidents or emergencies, which, the department will have the obligation to then compensate the developer for the financial impact it had on the developer from not receiving their toll revenue funds. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628